Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent State commissioner, dated May 16, 1980 and made after a statutory fair hearing, which affirmed a determination of the local agency to discontinue petitioner’s grant of public assistance for 30 days or until she agreed to comply with certain regulations of the Department of Social Services. Determination annulled, on the law, without costs or disbursements, and matter remitted to the State commissioner for further proceedings in accordance herewith. The State commissioner erroneously relied on subdivision (b) of section 385.7 and subdivision (a) of section 385.8 of the department regulations (18 NYCRR 385.7 [b]; 385.8 [a]) in sustaining the determination of the local agency to discontinue petitioner’s grant of public assistance. The determination of the local agency was apparently based on sections 351.21 and 351.22 (18 NYCRR 351.21; 351.22). Sections 385.7 and 385.8 are factually inapplicable to the case at bar. The matter must therefore be remanded to the State commissioner for a new determination upon the record before her (cf. Matter of Montauk Improvement v Proccacino, 41 NY2d 913; Matter of Barry v O’Connell, 303 NY 46, 50-51). Damiani, J. P., Gulotta, Margett and Bracken, JJ., concur.